Title: To John Adams from Phillips Payson, 30 June 1798
From: Payson, Phillips
To: Adams, John



His Exely. John Adams Esqr. President of the United States.Much respected Sir,
Chelsea 30 June 1798.

I sincerely beg your Excellency’s condesention, to a humble request for a favor, which I am, sure no man in this World can be more thankful for than your devoted applicant—
The death of Nathaniel Appleton Esquire of Boston, has opened the way for an appointment, I take the liberty to ask for my oldest son Phillips Payson Esqr. of Charlestown. For his personal qualifications and character beg your Excellency to rely on the judgment of our worthy member in Congress Samuel Sewall Esquire—
The pretentions this application is founded upon, are the sacrifice of Interest I made in support of the cause of my country in the year 1795, for which I never received a farthing by way of compensation—my sufferings and losses were occasioned from my local situation, exposed to the enemy and taken by our own troops—a just estimate of my loss made at that time was nearly 2000 Dollars. Nor would my son have needed the favor, but from the most unparralled cruel & fraudulent conduct of his partners in trade—Should your Excellency confer the charity that I beg trust you cannot possibly miss of your reward from him, who tells us, “as ye did it to the least of these my brethren ye did it unto me.”—
Most heartily wishing your Excellency the divine direction and support, with the most profound esteem & respect, subscribe myself your Excellency’s / devoted Servant.
Phillips Payson